8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Sophia KIATECKI, Debtor.  Sophia Kiatecki,Plaintiff-Appellant,v.Thomas L. Lackey, Trustee-Appellee.
No. 93-1690.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 19, 1993.Decided:  October 25, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.
Sophia Kiatecki, Appellant Pro Se.
Thomas L. Lackey, Bowie, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Appellant appeals from the district court's orders dismissing her bankruptcy appeal1 and denying her Fed.  R. Civ. P. 60(b) motion.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kiatecki v. Lackey, No. CA-92-3375-L (D. Md. Feb. 25, 1993;  Apr. 2, 1993).  We deny Kiatecki's Motion for Stay Pending Appeal2 and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 Although Appellant preserved her appeal of the order denying her Rule 60(b) motion, her appeal of the order of dismissal is untimely.  Fed. R. App.  P. 4(a)(1)


2
 Appellant's Motion for Emergency Hearing on Motion for Stay Pending Appeal has been granted by this decision